Exhibit 10.10

English Translation

Strategic Cooperation Agreement

Contract No.: Yin Hu Yi Wen Zhan Zi 20170512 No.001

 

Party A:  

Tianjin Pilot Free Trade Zone Branch, Ping An Bank Co., Ltd.

Address:  

101, Gate 1, Tower #1, Ronghe Plaza, No. 168, Xisi Road, China (Tianjin) Pilot
Free Trade Zone (Tianjin Airport

Economic Area), Tianjin, China

 

Tel:  

022-59060622

    Fax:  

 

Principal:  

Wei Huisheng

    Title:  

President

 

Party B:  

Sohu.com Inc.

Address:  

1209 Orange Street, Wilmington, County of New Castle, Delaware, USA

 

Tel:  

010-62726666

    Fax:  

 

Principal:  

Joanna Lv

    Title:  

Acting Chief Financial Officer

Whereas,

 

1. According to the Credit Agreement made between Beijing Sohu New Media
Information Technology Co., Ltd. (as the borrower, hereinafter referred to as
“Beijing Sohu”) and Party A, as the lender, on May 19, 2017 as amended and
supplemented from time to time (“Beijing Sohu Loan Agreement”), Party A agrees
to provide a loan of not more than RMB 1 billion (“Beijing Sohu Loan”) to
Beijing Sohu pursuant to the terms and conditions of Beijing Sohu Loan
Agreement;

 

2. According to the Credit Agreement made between Fox Information Technology
(Tianjin) Limited (as the borrower, hereinafter referred to as “Tianjin Fox”)
and Party A, as the lender, on May 19, 2017 as amended and supplemented from
time to time (“Tianjin Fox Loan Agreement”), Party A agrees to provide a loan of
not more than RMB 1 billion (“Tianjin Fox Loan”) to Tianjin Fox pursuant to the
terms and conditions of Tianjin Fox Loan Agreement;

 

3. According to the Credit Agreement made between Tianjin Jinhu Culture
Development Co., Ltd (as the borrower, hereinafter referred to as “Tianjin
Jinhu”) and Party A, as the lender, on May 19, 2017 as amended and supplemented
from time to time (“Tianjin Jinhu Loan Agreement”), Party A agrees to provide a
loan of not more than RMB 1 billion (“Tianjin Jinhu Loan”) to Tianjin Jinhu
pursuant to the terms and conditions of Tianjin Jinhu Loan Agreement;

 

1



--------------------------------------------------------------------------------

4. Beijing Sohu, Tianjin Fox and Tianjin Jinhu are hereinafter referred to
collectively as the “Borrowers”, and the Borrowers and Party B and their
respective affiliated legal persons are hereinafter referred to collectively as
“Sohu Group”. Beijing Sohu Loan Agreement, Tianjin Fox Loan Agreement and
Tianjin Jinhu Loan Agreement are hereinafter referred to collectively as the
“Loan Agreements”. Beijing Sohu Loan, Tianjin Fox Loan and Tianjin Jinhu Loan
are hereinafter referred to collectively as the “Loans”. As a condition Party A
provides the Loans to the Borrowers, Party B agrees to enter into this strategic
cooperation agreement (the “Agreement”) and expressly undertakes to perform
relevant obligations owed to Party A according to the terms and conditions of
this Agreement. For the purpose hereof, “affiliated legal person” means, in
respect of any entity, any legal person who controls, is controlled by or is in
common control with such entity.

The parties hereby agree as follows:

 

1. Definitions and Interpretations

Except as otherwise required or defined herein, the terms and expressions
defined in the Loan Agreements or interpreted for the purpose of the Loan
Agreements shall have the same meanings when they are used herein.

 

2. Rights and Obligations

 

  2.1 Subject to that the Loan Agreements have been signed by the parties and
come into force, and that the loan balance occupied by the Borrowers according
to the Loan Agreements exceeds RMB 500 million, Party B hereby undertakes to
Party A irrevocably that:

 

  i. with respect to any debt financing business in an amount of more than RMB
500 million of any member of Sohu Group, Party B will and will procure each
member of Sohu Group to first negotiate with Party A or its designated branch or
sub-branch on the same conditions, which means that Party A has the right of
first negotiation;

 

  ii. when Party B’s subordinated business or subsidiary becomes listed, Party B
will and will procure each member of Sohu Group to first negotiate with Party A
or its designated branch or sub-branch on the same conditions with respect to
the opening of the special account for fund raising after the listing, which
means that Party A has the right of first negotiation;

 

  iii. To the maximum extent permitted by applicable law and consistent with any
financial regulations, Party B will and will procure each member of Sohu Group
to deposit the cash, short-term invest relating to bank and financial assets
within its consolidated financial statements in any account opened with Party A
or its designated branch or sub-branch on the same conditions, and will and will
procure each member of Sohu Group to subscribe for relevant products of Party A
or its designated branch or sub-branch on the same conditions. The cooperation
volume for the above business shall be larger than those between Sohu Group and
other banks or financial institutions with respect to similar business.

 

2



--------------------------------------------------------------------------------

  2.2 Rights and Obligations of Party A

 

  i. Party A shall issue the Loans according to the schedule specified in the
Loan Agreements;

 

  ii. Party A has the right to request Party B to perform its obligations
hereunder. If Party B fails to perform its obligations in time, Party A is
entitled to demand Party B to correct such failure within a reasonable period,
and exercise relevant rights according to relevant provisions of the Loan
Agreements;

 

  iii. If the loan balance actually occupied by the Borrowers according to the
Loan Agreements is less than RMB 500 million in total, or if the product or
service provided by Party A is unable to meet Party B’s requirements, or if the
terms or conditions on which Party A provides its product or service is not more
favourable that those provided by other banks, Party A shall not prevent Party B
or Sohu Group from entering into any agreement with other banks.

 

3. Transfer

Neither party may transfer any right or obligation hereunder without the prior
written consent of the other party.

 

4. Miscellaneous

 

  4.1 Severability

If any provision hereof is or becomes illegal, invalid or unenforceable in any
respect according to any law of any jurisdiction, that shall not affect or
prejudice the legality, validity or enforceability of such provision in any
other jurisdiction or the legality, validity or enforceability of other
provisions hereof.

 

  4.2 Effectiveness

This Agreement shall become effective when the legal representatives/principals
or authorized signatories of both parties sign or seal.

 

3



--------------------------------------------------------------------------------

  4.3 Language

This Agreement is executed in Chinese by the parties hereto.

 

  4.4 Counterparts

This Agreement is made in four (4) counterparts. Each party hereto holds two
(2) counterparts. All counterparts have equal legal force.

 

  4.5 Applicable Law and Jurisdiction

This Agreement and the rights and obligations of the parties hereunder shall be
governed by and interpreted according to China law. Party A and Party B agree
that any dispute relating to this Agreement shall be resolved first through
negotiation, and, if negotiation fails, be submitted to the people’s court at
the place of Party A.

 

4



--------------------------------------------------------------------------------

[Signature Page of Strategic Cooperation Agreement]

Party A (seal): Tianjin Pilot Free Trade Zone Branch, Ping An Bank Co., Ltd.

Signature of principal/authorized signatory: /s/ Wang Lu

Date: May 19, 2017

Party B (seal): Sohu.com Inc.

Signature of principal/authorized signatory: /s/ Joanna Lv

Date: May 19, 2017

 

5